Case 7:20-mj-00163 Document 1-1 Filed on 01/22/20 in TXSD

 

Mod AO 442 (09/19) Amest Warrant AUSA Name & Telno: ‘Ryan B. Finkel, 212-637-6612

———-

UNITED STATES DISTRICT Court
for the
Southern District of New York

 

 

 

 

United States of America
vw. }
TOMAS ANZALDUA, ) Case No, §1 18 Cr 578 (VM)

afkia "Tommy," }

) 7:20-Md-0163-Y
}
)

Dafendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
{name of person fa be arrested) TOMAS ANZALDUA, _ alk/a "Tommy,"
who is accused of an offense or violation based on the following document filed with the court:

& Indictment C1) Superseding Indictment OInformation © Superseding Information © Complaint

() Probation Violation Petition © Supervised Rejease Violation Petition Violation Notice O Order of the Court

This offense is briefly described us follows:
Conspiracy to distribute narcotics (21 U.S.C. §§ 841(b)(1)(A}, 846)

 

Date: 12/12/2019

  

~ HOR: einutoeg. SMJ.)

 

 

 

City and state: New York,New York zit
, = ata Rebate eevee
= Lal *. “ ~s=
Return aS "aeyes - aS =

 

This warrant was received on fda) __| 2/ /z@ L 74, and the perso sie acresied on (day OF [2/ / PO
at (city and state} E / SA , 7¢ xAS
Date: 01/7 2// 20 SG
Ke officer 's signdture
TE? Trinidad Goazalez

Printed name ane tithe

 

 

 
